Citation Nr: 1757724	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-37 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971 in the United States Army. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In November 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2017, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board.  

The Board notes in an August 2010 rating decision, the RO granted service connection for right ear hearing loss.  Thus, the RO recharacterized the Veteran's hearing loss as bilateral (affecting both the right and left ears) and evaluated the disability as noncompensable.  Because the evaluation of the Veteran's left ear hearing loss is inextricably intertwined with his right ear hearing loss, the Board has also recharacterized the issue on appeal as bilateral hearing loss. 


FINDING OF FACT

The Veteran has demonstrated, at worst, Level IV hearing acuity in the left ear and level II in the right ear.



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In addition, the Board finds there has been substantial compliance with its January 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

In this case, the Veteran asserts that his service-connected bilateral hearing loss warrants a compensable disability rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. at 119, 126-27(1999).

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the Statement of the Case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

If impaired hearing is service-connected in only one ear, the percentage evaluation is found from Table VII by assigning the nonservice-connected ear Level I hearing acuity.  38 C.F.R. § 4.85(f).

Regulations also provide that, in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In Martinak v. Nicholson, 21 Vet. App. at 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321 (b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id. 

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In considering the evidence of record under the laws and regulations set forth above, the Board finds that the Veteran is not entitled to a compensable evaluation for his bilateral hearing loss.  

During a November 2009 VA examination, the Veteran reported having hearing difficulty.  He stated that his supervisor spoke softly and he had difficulty understanding his duty assignment at times.  The VA audiology evaluation revealed that the Veteran's puretone thresholds, in decibels, were as follows:


1,000
2,000
3,000
4,000
Left
20
20
40
50
Right
20
20
35
45

Speech audiometry revealed speech recognition ability was 94 percent in the right ear and 96 percent in the left ear.  The examiner noted that the Veteran had bilateral sensorineural hearing loss, which was normal to moderate.  

In his August 2010 Substantive Appeal, the Veteran reported that he had difficulty understanding certain voices and pitches.  

A January 2011 private treatment record in the Veteran's Social Security Administration (SSA) file indicated that the Veteran had hearing loss, but that he had good hearing to gross conversation.  

A June 2015 VA audiology note indicates that the Veteran's right and left ear hearing acuity was normal from 250 to 2,000 Hz and mild to moderate hearing loss from 3,000 to 8,000 Hz.  He had "good" speech discrimination in the right ear of 88 percent and excellent speech discrimination in the left ear of 96 percent.  A July 2015 VA ear nose and throat (ENT) consultation report notes that the Veteran did not qualify for hearing aids at this level.  The physician indicated that if he continued to have significant troubles hearing and understanding, particularly in groups, he may wish to go ahead and see about obtaining an aid.  

During a July 2016 VA examination, the Veteran reported having difficulty hearing soft speech or when a speaker was not visible.   He also stated that he could not hear the television.  The VA audiology evaluation revealed that the Veteran's puretone thresholds, in decibels, were as follows:


1,000
2,000
3,000
4,000
Left
30
40
60
65
Right
30
30
60
65

Speech audiometry revealed speech recognition ability was 86 percent in the right ear and 68 percent in the left ear.  The examiner noted that had bilateral sensorineural hearing loss in the frequency range of 500 to 4,000 Hz.  

During the November 2016 Board hearing, the Veteran stated that he had difficulty hearing with background noise.  See Hrg. Tr. at 5.  He also indicated that he had difficulty hearing someone from a different room or someone who spoke in a low voice, and that he had difficulty hearing in church.  See, id. at 5-6, 7.  His wife stated that he had to be looking at her to understand what she was saying.  See, id. at 6.  The Veteran indicated that he had retired but that he had had difficulty hearing at work, especially with any background noise, and that he had to look a speaker straight in the face to understand them.  See, id. at 12. 

During an April 2017 VA examination, the Veteran reported having difficulty hearing people when they talk and stated that he had to look at the speaker directly to understand them.  The VA audiology evaluation revealed that the Veteran's puretone thresholds, in decibels, were as follows:


1,000
2,000
3,000
4,000
Left
15
15
50
60
Right
25
25
60
65

Speech audiometry revealed speech recognition ability was 92 percent in both ears.  The examiner noted that had bilateral sensorineural hearing loss in the frequency range of 500 to 4,000 Hz.  The examiner opined that if the Veteran's work was performed in settings requiring the use of hearing protection, then his ability to perform those job functions would not likely be affected by his hearing loss because communication in those setting is not primarily auditory.  However, the examiner stated that if the Veteran's work required him to use his auditory system to communicate, then his ability to perform these job functions, such as talking on the phone or communicating in the presence of noise would be diminished.  The examiner further opined that if the Veteran's work required him to communicate in quiet one-on-one settings, it was unlikely that he would have much difficulty performing these tasks, especially with the use of hearing aids.  

The results of the November 2009 VA audiology evaluation equate to a Level I in both ears.  The results of the July 2016 VA audiology evaluation equate to Level IV in the left ear and Level II in the right ear.   The results of the April 2017 VA audiology evaluation equate to a Level I in the left ear and a Level II in the right ear.  Using Table VI, these results warrant a noncompensable rating.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable.  See 38 C.F.R. § 4.86(a), (b).

The Veteran also submitted private audiological evaluations dated in September 2007, June 2008, and December 2008.  In its January 2017 remand, the Board directed the AOJ to seek clarification from the private treatment providers as to whether they used the Maryland CNC when conducting speech discrimination testing.  See Savage v. Shinseki, 24 Vet.App. 259 (2011) (discussing Board's duty to seek clarification).  In May 2017 correspondence, one provider indicated that they would not have used the Maryland CNC.  The other provider was contacted and informed the AOJ that they did not believe the Maryland CNC was a requirement at that time and there was no evidence that it had been used during testing.  See May 2017 Report of General Information.  Based on the foregoing, the Board finds that the private audiological evaluations are inadequate to rate the Veteran's service-connected bilateral hearing loss.  

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's bilateral hearing loss disability is more severe for compensation purposes than demonstrated on the audiological evaluations discussed above.  In addition, there is no basis for the assignment of staged ratings, as the criteria for a compensable rating have not been met during the relevant time period.  

The Board has also considered the evidence of record showing that the Veteran has difficulty understanding speech, particularly with background noise or when not looking at the speaker directly.  Although the Board finds his statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss. 

It is important to note that the results of the VA audiometric testing do not signify the absence of a disability associated with the Veteran's hearing loss.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See id.; 38 U.S.C. § 1155 (2012).  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  

During the November 2016 Board hearing, the Veteran's representative requested extraschedular consideration.  See Hrg. Tr. at 10.   The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's hearing loss, including all of the symptoms referenced above, are contemplated by the schedular criteria set forth in Diagnostic Codes 6100. 

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations in the presence of background noise is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In making this determination, the Board has considered the Court's decision in Martinak, noted above.  Here, the VA examination reports contain a description of the Veteran's subjective complaints.  The Board has also considered the Veteran's other statements of record.  While the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.

Finally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor does the record otherwise suggest, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016). 

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the Veteran's claim for a compensable rating for bilateral hearing loss is denied.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


